BhogtoeN, J".
Tbe defendants rely upon an intimation contained in tbe case of Brower v. Buxton, 101 N. C., 419, 8 S. E., 116, as authority for tbe position that tbe trustee bad no power to make a valid sale of tbe land by reason of tbe fact that tbe endorser bad suffered no loss. Even if it be granted that tbe intimation is sound law, tbe facts in tbe case at bar distinguish it from tbe Buxton case, supra. An examination of tbe provisions and stipulations in tbe deed of trust carry tbe conviction that tbe instrument was intended to secure tbe entire debt as well as to save tbe endorser from loss. Moreover, when tbe endorser for valuable consideration assigned and delivered tbe deed of trust to tbe Merchants Bank, it thereupon held tbe same as security for tbe debt, and bad tbe right, in tbe event of default, to require a sale of tbe property. Tbe sale was properly and regularly made, and thereby invested tbe plaintiff as Commissioner of Banks with a valid title to tbe property. Therefore, it necessarily follows that tbe deed tendered by tbe plaintiff to tbe defendants will convey a valid and marketable title.
Hence, tbe judgment is approved.
Affirmed.